DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation in lines 10-11, reciting “cooling air is taken into the battery modules from rear via the air intake duct” is grammatically improper.  Appropriate correction is required.  Rather than reciting “from rear”, the claim may recite, for example “from rear sides thereof” or “from rear surfaces thereof”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (hereinafter “Nakagawa”) (U. S. Pub. No. 2016/0211561A1) in view of Hatta et al. (hereinafter “Hatta”) (JP 2014-093207A, cited by Applicant; see English machine translation).
Regarding claims 1-6, Nakagawa teaches an onboard battery 1 including a housing case 2 and battery modules 3 (see paragraph 35; FIGS. 1-3).  Five battery modules 3 may be arranged in longitudinal and vertical directions in the housing case 2.  The battery modules 3 include a first battery module 3A located at the forefront (disposed most forward in an intermediate tier), a second battery module 3B (battery module disposed in a lower tier) located behind the first battery module 3A, a third battery module 3C (rear side of the two battery modules disposed in the upper tier and the lower tier, battery module disposed in the lower tier) located behind the second battery module 3B, a fourth battery module 3D (battery module disposed in an upper tier) located behind the first module 3A and directly above the second battery module 3B, and a fifth battery module 3E (rear side of the two battery modules disposed in the upper tier and the lower tier, battery module disposed in the upper tier) located behind the fourth battery module 3D and directly above the third battery module 3C (see paragraph 41).  Each of the battery modules 3 includes a case body 10 and a plurality of battery cells 11 housed inside the case body 10 (see paragraph 43; FIG. 4).
Cooling air is taken into the battery modules 3 from a first air intake unit 17 and a second air intake unit 18 (see paragraph 52; FIGS. 5 and 6).  The first air intake unit 17 
Cooling air that is discharged into battery modules 3 travels forward through spaces between the battery cells 11, thereby cooling the battery cells 11. The cooling air that has traveled forward through the spaces between the battery cells 11 is ejected from the ejection hole 12a of the front surface part 12 to the internal space of the housing case 2 (see paragraphs 89 and 93).  
Nakagawa does not explicitly teach a rear portion of the housing case is provided with at least one exhaust hole configured to let out the cooling air emitted from the battery modules to the internal space of the housing case.  Nakagawa is further silent to of emissions flows of the cooling air emitted from the battery modules to the internal space of the housing case, the emission flow of the cooling air emitted from at least one of the battery modules disposed most forward is the largest.
Hatta teaches a battery pack case 1 within which is mounted a three-part stack consisting of a first battery stack 21, a second battery stack 22, and a third battery stack 23 (see paragraphs 18-21; FIGS. 4-6).  The first battery stack 21 is mounted in a rear 
A distribution duct 9 is provided in a T-shaped gap space defined by the first to third battery stacks 21, 22, 23 and supplies air to the first to third battery stacks 21, 22, 23 to control a temperature thereof (see paragraphs 34 and 41; FIGS. 6 and 8).  The air distribution duct 9 is composed of an equal width duct portion 94 and a widening duct portion 95 (see paragraph 41).  The distribution duct 9 is further provided with first blowout openings 91, second blowout openings 92 and third blowout openings 93 (see paragraph 44).  The first blowout openings 91 are provided at the end of the widening duct portion 95 and are substantially larger than the second and third blowout openings 92, 93 provided on both sides of the equal width duct portion 94 and the widening duct portion 95 because the first battery stack 21 is larger than the second battery stacks 22, 23 (see FIG. 8).  As such, it is understood that the first blowout openings 91 provide a larger volume of air to the first battery stack 21 than the second and third blowout openings 92, 93 provide to the second and third battery stacks 22, 23.
After heat exchanging with the first to third battery stacks 21, 22, 23, temperature control air supplied by the distribution duct 9 flows into an annular passage 38 and flows from the rear of the vehicle to the front of the vehicle, where the temperature control air is returned to a suction side of a temperature control unit 3 (see paragraph 55).  Due the larger volume of air which is supplied to first battery stack 21 via the first blowout openings 91, it is further understood that a larger volume of air is emitted from the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted a widening duct in the first inflow part of Nakagawa as taught by Hatta in order to supply a larger volume of air to a larger battery stack because the change in form or shape, without any new or unexpected results, is a matter of obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).
	It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the annular passage of Hatta to the battery housing case of Nakagawa, including rear exhaust openings, in order to recycle air back to the first and second air intake units which are located external to the housing case of Nakagawa.
Regarding claims 7-12, Nakagawa teaches that cooling air that is discharged into battery modules 3 travels forward through spaces between the battery cells 11, thereby cooling the battery cells 11. The cooling air that has traveled forward through the spaces between the battery cells 11 is ejected from the ejection hole 12a (front surface portions provided with a release hole) of the front surface part 12 to the internal space of the housing case 2 (see paragraphs 89 and 93).  
Nakagawa further teaches that the joint ducts 22 each include a main body part 28 (coupling portions) which is located to face the rear surfaces of the battery cells 11 of each of the battery modules 3 (see paragraph 74; FIG. 4).  A linking part 29 (curved surface) projects downward and rearward from the main body part 28 of the joint ducts 22A and 22B (see paragraph 61).
Regarding claims 13-18, FIG. 3 of Nakagawa clearly illustrates an inclining part 6a of front wall 6, and a stepping part 9b of the bottom wall 9 (see paragraph 40) which are each positioned at a front end of the housing case and are respectively located above and below the first battery module 3A and are shaped so as to become farther apart from each other in the vertical direction towards the rear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727